DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of the invention of Group I, Claims 1-7 and 19-21 in the reply filed on 8/15/2022 is acknowledged.  
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities:
The headings and units are grayed out and unreadable or not clearly readable for Table 1.2 on p 12.
The headings and units are grayed out and unreadable or not clearly readable for Table 2.1 on p 17.
The headings and units are grayed out and unreadable or not clearly readable for Table 2.2 on p 18.
The headings and units are grayed out and unreadable or not clearly readable for Table 3.1 on p 19.
The headings and units are grayed out and unreadable or not clearly readable for Table 3.2 on p 19.
The headings and units are grayed out and unreadable or not clearly readable for Table 3.3 on p 20.
The headings and units are grayed out and unreadable or not clearly readable for Table 4 on p 20.
The headings and units are grayed out and unreadable or not clearly readable for Table 5 on p 21.
The headings and units are grayed out and unreadable or not clearly readable for Table 6.1 on p 22.
The headings and units are grayed out and unreadable or not clearly readable for Table 6.2 on p 22.
The headings and units are grayed out and unreadable or not clearly readable for Table 7 on p 23.
Appropriate correction is required.

International Search Report
Chang (US 2004/0188046 was cited as an “X” reference in the International Search Report for International Application PCT/CA2016/050274, to which the instant application claims priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2004/0188046) as evidenced by Wang et al (US 9611639) and Pollock et al (US 5443894).  Wang et al is a national stage entry of PCT/US2012/072309, published 4 July, 2013 as WO 2013/102208, and claims priority to US Provisional Application 61/581179, filed 29 December, 2011.
Claim 1: Chang discloses a process of making a fiberboard fire component by molding an aqueous fiberboard composition comprising 10% to 50% (weight percent assumed or, at least, would have been obvious as a typical unit for fiber mixtures) of chemical fibers and paper fibers, and 50% to 85% expansion graphite (reads on expandable graphite) powder (Abs, [0006], [0011]-[0012]). It is well known in the art that typical paper fibers comprise wood fibers (lignocellulosic fibers) or, at least, it would have been obvious that typical paper fibers comprise lignocellulosic fibers.  The lower amount of 50% of expansion graphite powder touches the claimed upper limit of “between 10 and 50 percent”.  One of ordinary skill in the art would not have expected any significant difference in properties between 50% expansion graphite and an amount infinitesimally less than 50%, which is within the claimed range.  
Chang does not explicitly disclose that the expansion graphite is flake graphite.  However, “expandable graphite”, “expandable flake graphite”, “intumescent flake graphite” and “expandable flake” are known in the art as interchangeable terms (for evidence, see Wang et al, col 5, lines 15-18).  It is also generally known in the art that heat expandable graphite is made by treating particles of natural graphite flake (see Pollock et al, col 1, line 66 to col 2, line 6).  Thus one of ordinary skill in the art would have understood the disclosed expansion graphite powder to be expandable flake graphite powder.  Expandable graphite is generally known for use for a flame retardant, or fire resistance (see Pollock et al, col 1, lines 45-51; Wang et al, col 1, lines 12-15).  Graphite is an inorganic material.
Claims 2 and 5: Claimed chemical fibers are acrylic (Claim 7), which is a claimed polymer binder resin.  The chemical fibers are mixed in the aqueous composition, therefore comprise a waterborne polymer binder resin.
Claim 4: Wang et al discloses that expandable flake graphite is a flame retardant (col 1, lines 12-15) and has an expansion onset temperature (temperature at which expansion starts) from about 100 °C to about 280 °C (col 6, line 66 to col 7, line 16), which significantly overlays the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select expandable flake graphite having an expansion onset temperature in the claimed range for the fiberboard fire component of Chang with a reasonable expectation of success in obtaining suitable performance of the fire component.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Graboyes (US 2007/0277458).
The disclosures of Chang and Wang et al are used as above.  Chang and Wang et al do not disclose that the composition comprises a silicate.  However, Graboyes discloses a fireproof louvered closure, such as a door or window affixed in an opening.  The closure comprises intumescent layers on the closure and louver so that the opening is sealed when the intumescent layers are subjected to heat (Abs; [0018]).  The intumescent material is selected from expanding graphite (reads on expandable flake graphite), hydrated sodium silicate and mixtures thereof [0014].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include a hydrated sodium silicate in combination with the expandable flake graphite in the highly fire-resistant fiber sheet of Chang in view of Graboyes to further enhance the fire resistance of the sheet.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claim 7, Graboyes discloses hydrated sodium silicate, therefore the silicate contains an amount of water.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the present case, Applicants have advanced no objective evidence which establishes that using a silicate comprising around 10% water would produce anything other than expected results.  One of ordinary skill in the art would certainly tailor an intumescent composition to proportions to reach desired function/properties of the fiberboard composition.

Claims 1, 2, 4, 5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2007/0009723) as evidenced by Wang et al (US 9611639) and Pollock et al (US 5443894).
Claims 1, 19 and 20: Ogawa et al discloses a highly fire-resistant fiber sheet (fiberboard composition) comprising in some embodiments lignocellulosic fibers (e.g.-pulp, cotton, bamboo, hemp, kenaf, etc.) and between 0.5% and 50% by mass of expandable graphite, which overlays the claimed ranges (Abs; [0001], [0007], [0018], [0024], [0033]).  The expandable graphite improves fire resistance of the sheet [0027].  Selecting a composition comprising an amount of expandable flake graphite in any of the claimed ranges and lignocellulosic fibers for a fiberboard composition would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention absent convincing evidence of unexpected results commensurate in scope with the claims.
Ogawa et al does not explicitly disclose that the expansion graphite is flake graphite.  However, “expandable graphite”, “expandable flake graphite”, “intumescent flake graphite” and “expandable flake” are known in the art as interchangeable terms (Wang et al, col 5, lines 15-18).  It is also generally known in the art that heat expandable graphite is made by treating particles of natural graphite flake (see Pollock et al, col 1, line 66 to col 2, line 6).  Therefore, one of ordinary skill in the art would have understood the disclosed expandable graphite to be expandable flake graphite.  Graphite is an inorganic material.
Claims 2 and 5: Ogawa et al discloses a synthetic binder resin as a binder for the fibers, suitable binder resins including polyvinylacetate, acrylic acid resin (an acrylic polymer), styrene-butadiene copolymer (reads on styrene-butadiene rubber), acrylonitrile-butadiene copolymer, ethylene-propylene copolymer (reads on ethylene-propylene rubber) [0035], which are claimed waterborne polymer binders, thus will provide water resistance.  Said resins are provided in some embodiments as a water solution or latex ([0009], [0036]).  Selecting a claimed waterborne resin for a binder in the highly fire-resistant fiber sheet of Ogawa et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of obtaining a suitable fire resistant sheet,
Claim 4: The expandable flake graphite has an expansion starting temperature of about 150 ° to about 300 °C [0024].  Absent convincing evidence of unexpected results commensurate in scope with the claims, selecting an expansion starting temperature in the claimed range would have been obvious to one of ordinary skill in the art with a reasonable expectation of obtaining a suitable fire resistant sheet,
Claim 21: One of ordinary skill in the art would certainly tailor proportions of a binder resin to reach desired function/properties of the fiberboard composition.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the binder resin in the claimed range would produce anything other than expected results. 
 
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al and further in view of Graboyes.
The disclosure of Ogawa et al is used as above.  Ogawa et al does not disclose that the composition comprises a silicate.  However, Graboyes discloses a fireproof louvered closure, such as a door or window affixed in an opening.  The closure comprises intumescent layers on the closure and louver so that the opening is sealed when the intumescent layers are subjected to heat (Abs; [0018]).  The intumescent material is selected from expanding graphite (reads on expandable flake graphite), hydrated sodium silicate and mixtures thereof [0014].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include a hydrated sodium silicate in combination with the expandable flake graphite in the highly fire-resistant fiber sheet of Ogawa et al in view of Graboyes to further enhance the fire resistance of the sheet.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claim 7, Applicants have advanced no objective evidence which establishes that using a 10% water-based silicate would produce anything other than expected results (see further discussion above with respect to Claim 21).  One of ordinary skill in the art would certainly tailor an intumescent composition to proportions to reach desired function/properties of the fiberboard composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748